DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10, 13-17, 19-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 3,771,065), hereinafter “Goldberg”, in view of .

Regarding claim 1, Goldberg discloses an electrically tunable laser (see Fig. 1) comprising:
an active layer (14) comprising a mixture of a cholesteric liquid crystal material, and a fluorescent laser dye providing lasing action (col. 1, line 63 – col. 2, line 21 and claim 1);
a liquid crystal cell (10-18) including spaced apart substrates (10 and 12) defining a cell gap in which the active layer (14) is disposed, the substrates including means to bias the active layer (col. 2, lines 26-31), wherein at least one substrate of the liquid crystal cell is optically transparent (col. 1, lines 55-57) for a lasing wavelength range of the device (see Fig. 2 and col. 2, lines 3-31); and
a pump laser (“OPTICAL PUMP”, Fig. 1) arranged to optically pump lasing in the active layer (col. 2, lines 3-9).
Goldberg fails to explicitly disclose the cholesteric liquid crystal material having an elastic constant of bend deformation effective for the cholesteric liquid crystal material to be biased into an oblique helicoidal (ChOH) state, and the substrates including electrodes.
However, Xiang discloses a device comprising a cholesteric liquid crystal material having an elastic constant of bend deformation effective for the cholesteric liquid crystal material to be biased into an oblique helicoidal (ChOH) state (see Abstract), and substrates including electrodes arranged for the biasing (p. 2, para. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cholesteric liquid crystal material having OH) state, and the substrates including electrodes, as in Xiang, into the electrically tunable laser of Goldberg for stable alignment and effective and improved electrooptical switching (Xiang, p. 4, last para.).

Regarding claim 2, Goldberg discloses a voltage controller (col. 2, lines 26-31) configured to tune a wavelength of the lasing in the active layer by adjusting the bias of the active layer (col. 2, lines 3-31).  Further, Xiang discloses biasing the active layer into the oblique helicoidal (ChOH) state (see Abstract).

Regarding claim 9, Goldberg discloses an electrically tunable laser (see Fig. 1) comprising:
an active layer (14) comprising a mixture of a cholesteric liquid crystal material, and a fluorescent laser dye providing lasing action (col. 1, line 63 – col. 2, line 21 and claim 1);
a liquid crystal cell (10-18) including spaced apart substrates (10 and 12) defining a cell gap in which the active layer (14) is disposed, the substrates including means to bias the active layer (col. 2, lines 26-31), wherein at least one substrate of the liquid crystal cell is optically transparent (col. 1, lines 55-57) for a lasing wavelength range of the device (see Fig. 2 and col. 2, lines 3-31); and
a pump laser (“OPTICAL PUMP”, Fig. 1) arranged to optically pump lasing in the active layer (col. 2, lines 3-9).
Goldberg fails to explicitly disclose the cholesteric liquid crystal material having an elastic constant of bend deformation effective for the cholesteric liquid crystal material to be OH) state, wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid crystal materials; and the substrates including electrodes.
However, Xiang discloses a device comprising a cholesteric liquid crystal material having an elastic constant of bend deformation effective for the cholesteric liquid crystal material to be biased into an oblique helicoidal (ChOH) state (see Abstract), and substrates including electrodes arranged for the biasing (p. 2, para. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cholesteric liquid crystal material having an elastic constant of bend deformation effective for the cholesteric liquid crystal material to be biased into an oblique helicoidal (ChOH) state, and the substrates including electrodes, as in Xiang, into the electrically tunable laser of Goldberg for stable alignment and effective and improved electrooptical switching (Xiang, p. 4, last para.).
Further, Xiang discloses wherein the cholesteric liquid crystal material includes at least one dimeric liquid crystal material (p. 2, para. 3; also note plural “dimers” and “dimer materials”, abstract; p. 1, para. 1; and p. 4, paras. 3-4), but also does not explicitly disclose wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid crystal materials.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid crystal materials, to utilize a material that has desired phase performance at workable temperatures (Xiang, p. 2, para. 3), and since it has been held to be within the general skill of a worker in the art to select a known 

Regarding claim 13, Goldberg discloses a method comprising:
electrically biasing an active layer (14, Fig. 1) comprising a mixture of a cholesteric liquid crystal material and a laser dye (col. 1, line 63 – col. 2, line 2 and claim 1) to place the active layer into a state (col. 2, lines 3-31); and
pumping the active layer (14) in the state to produce lasing (col. 2, lines 3-31).
Goldberg fails to explicitly disclose electrically biasing to place the active layer into an oblique helicoidal (ChOH) state.
However, Xiang discloses a method comprising electrically biasing to place the active layer into an oblique helicoidal (ChOH) state (see Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrically biasing to place the active layer into an oblique helicoidal (ChOH) state, as in Xiang, into the method of Goldberg for stable alignment and improved electrooptical switching (Xiang, p. 4, last para.).

Regarding claim 14, Goldberg discloses wherein the pumping comprises optical pumping (col. 2, lines 3-31).

Regarding claims 4 and 15, Goldberg fails to explicitly disclose wherein the cholesteric liquid crystal material includes a mixture of dimeric CB7CB and dimeric CB9CB.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cholesteric liquid crystal material includes a mixture of dimeric CB7CB and dimeric CB9CB to utilize a material having performance at ideal temperatures (Xiang, p. 2, para. 3), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claims 8 and 19, Goldberg fails to explicitly disclose wherein the cholesteric liquid crystal material includes at least one dimeric liquid crystal material.
However, Xiang discloses wherein the cholesteric liquid crystal material includes at least one dimeric liquid crystal material (p. 2, para. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cholesteric liquid crystal material includes at least one dimeric liquid crystal material, as in Xiang, into the electrically tunable laser and method of Goldberg, to utilize a material having performance at ideal temperatures (Xiang, p. 2, para. 3).

Regarding claims 5, 10, 16, 17 and 21, Goldberg fails to explicitly disclose wherein the cholesteric liquid crystal material further includes a chiral additive, and wherein the chiral additive is S811.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cholesteric liquid crystal material further includes a chiral additive, and wherein the chiral additive is S811, as in Xiang, into the electrically tunable laser and method of Goldberg to effectively prepare the N* phase (Xiang, p. 2, para. 3).

Regarding claim 20, Goldberg fails to explicitly disclose wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid crystal materials.
Xiang discloses wherein the cholesteric liquid crystal material includes at least one dimeric liquid crystal material (p. 2, para. 3; also note plural “dimers” and “dimer materials”, abstract; p. 1, para. 1; and p. 4, paras. 3-4), but also does not explicitly disclose wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid crystal materials.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid crystal materials, to utilize a material that has desired phase performance at workable temperatures (Xiang, p. 2, para. 3), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

claim 25, Goldberg fails to explicitly disclose wherein the cholesteric liquid crystal material of the active layer has an elastic constant of bend deformation K3 that is less than (4/π2)K2 where K2 is the twist elastic constant of the cholesteric liquid crystal material.
However, Xiang discloses wherein the cholesteric liquid crystal material of the active layer has an elastic constant of bend deformation K3 that is less than (4/π2)K2 where K2 is the twist elastic constant of the cholesteric liquid crystal material (see p. 3, para. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cholesteric liquid crystal material of the active layer has an elastic constant of bend deformation K3 that is less than (4/π2)K2 where K2 is the twist elastic constant of the cholesteric liquid crystal material, as in Xiang, into the electrically tunable laser of Goldberg to successfully produce the heliconical state (Xiang, p. 1, para. 1).

Regarding claim 26, Goldberg fails to explicitly disclose wherein the cholesteric liquid crystal material of the active layer has a positive dielectric constant and an elastic constant of bend deformation sufficiently small for the cholesteric liquid crystal material to be biased into an oblique helicoidal (ChOH) state.
However, Xiang discloses wherein the cholesteric liquid crystal material of the active layer has a positive dielectric constant (p. 2, para. 3) and an elastic constant of bend deformation sufficiently small for the cholesteric liquid crystal material to be biased into an oblique helicoidal (ChOH) state (see Abstract and p. 1, para. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cholesteric liquid crystal material OH) state, as in Xiang, into the electrically tunable laser of Goldberg to successfully produce the heliconical state in response to an electric field (Xiang, p. 1, para. 1).

Regarding claim 27, Goldberg discloses adjusting a wavelength of the produced lasing by adjusting the electrical biasing (col. 2, lines 3-31).  Further, Xiang discloses placing the active layer into the oblique helicoidal (ChOH) state (see Abstract).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 3,771,065) in view of Xiang et al. (“Electrooptic Response of Chiral Nematic Liquid Crystals with Oblique Helicoidal Director”), as applied to claims 4 and 15 above, and further in view of Mullen et al. (US 5,116,528), of record, hereinafter “Mullen”.

Regarding claims 7 and 18, Goldberg in view of Xiang discloses the limitations of claims 4 and 15 above, but fails to explicitly disclose wherein the cholesteric liquid crystal material further includes liquid crystal pentylcyanobiphenyle.
However, Mullen discloses a device and a method wherein a cholesteric liquid crystal material further includes liquid crystal pentylcyanobiphenyle (col. 6, lines 34-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cholesteric liquid crystal material further includes liquid crystal pentylcyanobiphenyle, as in Mullen, into the electrically tunable laser and method of Goldberg and Xiang for a faster switching time (Mullen, col. 6, lines 25-36).

Claims 3, 11, 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 3,771,065) in view of Xiang et al. (“Electrooptic Response of Chiral Nematic Liquid Crystals with Oblique Helicoidal Director”), as applied to claims 1, 2 and 13 above, and further in view of Himmelhaus et al. (US 2011/0253909), of record, hereinafter “Himmelhaus”.

Regarding claim 3, Goldberg in view of Xiang discloses the limitations of claims 1 and 2 above, but fails to explicitly disclose wherein the pump laser is a Nd:YAG laser.
However, Himmelhaus discloses a device (see Fig. 2) wherein a pump laser is a Nd:YAG laser (paras. [0110, 0147 and 0165]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the pump laser is a Nd:YAG laser, as in Himmelhaus, into the electrically tunable laser of Goldberg and Xiang to provide a pulse sequence laser.

Regarding claims 11, 12, 22 and 23, Goldberg in view of Xiang discloses the limitations of claims 1 and 13 above, but fails to explicitly disclose wherein the laser dye includes a DCM laser dye, and wherein the laser dye includes an LD688 laser dye.
However, Himmelhaus discloses a device and a method (see Fig. 2) wherein a laser dye includes a DCM laser dye, and wherein the laser dye includes an LD688 laser dye (para. [0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the laser dye includes a DCM laser .

Response to Arguments
Applicant’s arguments filed August 10, 2021 have been fully considered but they are not persuasive.  Applicant has argued that the primary reference of Goldberg fails to disclose an electrically tunable laser employing a helicoidal (ChOH) state.  Applicant has appeared to argue that Goldberg should have had knowledge of oblique helicoidal (ChOH) state, yet Goldberg did not mention it within its disclosed invention (Remarks, pp. 8-9).  However, as indicated by Xiang, the oblique helicoid was only predicted in the late 1960s, yet never proven to exist experimentally until Xiang’s reported findings in 2014 (Xiang, abstract, p. 1, para. 1, and p. 4, para. 3; note also Applicant’s Remarks, p. 8).
Applicant has further argued that Xiang does not explicitly disclose its cholesteric liquid crystal material is suitable for use as an electrically tunable laser (Remarks, p. 9).  However, Xiang does disclose the foresight of its material for use in modern technologies (abstract), bistable displays (p. 1, para. 1), as well as several other electrically controlled applications (p. 4, last para.).  As the electrically tunable laser of Goldberg uses a cholesteric liquid crystal material, having the teaching of Xiang of a cholesteric liquid crystal material having an oblique helicoidal (ChOH) state would provide an obvious substitute in the state of the art of electrically tunable lasers.
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant has additionally argued that Xiang does not disclose a mixture of at least two different dimeric liquid crystal materials, as recited in claims 9 and 20.  However, Xiang does disclose dimer materials (abstract; p. 1, para. 1; and p. 4, paras. 3-4), and further discloses the use of a specific dimer material doped into the cholesteric liquid crystal material having an oblique helicoidal (ChOH) state (p. 2, para. 3).  Xiang is considered to have the knowledge of different, more than one, dimeric liquid crystal materials, and thus including a mixture of at least two different dimeric liquid crystal materials in the cholesteric liquid crystal material is not considered to be non-obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Therefore, the previous ground of rejection under 35 U.S.C. 103 over Goldberg in view of Xiang has been maintained and modified as necessary due to the amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896